Citation Nr: 0602415	
Decision Date: 01/27/06    Archive Date: 02/07/06

DOCKET NO.  04-11 889	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for diminished sex 
drive, gastroesophageal reflex disorder (GERD), aching 
joints, ulcers, chronic obstructive pulmonary disease (COPD), 
hypertension, conjunctivitis, sleep apnea, melanoma, and 
dermatitis. 
   
2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD). 



REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

Appellant and his wife

ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel

INTRODUCTION

The veteran served on active duty from December 1965 to 
December 1969.  

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from an August 2003 rating 
decision by the Department of Veterans Affairs (hereinafter 
VA) Regional Office in Columbia South Carolina, (hereinafter 
RO).  
In September 2005, a hearing was held before the Veterans Law 
Judge signing this document, who was designated by the 
Chairman to conduct the hearing pursuant to 38 U.S.C.A. 
§ 7107(c) (West 2002).  

The issue of entitlement to service connection for PTSD 
requires additional development, and will be addressed in the 
Remand portion of this decision below.    


FINDING OF FACT

By statement received in March 2005, the veteran withdrew his 
appeal with respect to the claims for service connection for 
diminished sex drive, GERD, aching joints, ulcers, COPD, 
hypertension, conjunctivitis, sleep apnea, melanoma, and 
dermatitis. 
  

CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal with 
respect to the claims for service connection for diminished 
sex drive, GERD, aching joints, ulcers, COPD, hypertension, 
conjunctivitis, sleep apnea, melanoma, and dermatitis are 
met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2005).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2005).  

In a statement received from the veteran in March 2005, he 
indicated that he only wanted to pursue his claim for service 
connection for PTSD, and requested that the RO "drop my 
other conditions at this time."  As such, there remain no 
allegations of errors of fact or law for appellate 
consideration in connection with the claims, previously 
perfected for appellate review, for service connection for 
diminished sex drive, GERD, aching joints, ulcers, COPD, 
hypertension, conjunctivitis, sleep apnea, melanoma, and 
dermatitis.  Accordingly, the Board does not have 
jurisdiction to review the appeal in connection with these 
claims and they must be dismissed.  

ORDER

The appeal in connection with the claims for service 
connection for diminished sex drive, GERD, aching joints, 
ulcers, COPD, hypertension, conjunctivitis, sleep apnea, 
melanoma, and dermatitis is dismissed.  
  

REMAND

In light of the veteran's testimony before the undersigned at 
the September 2005 hearing, the Board concludes that 
additional development is necessary.  First, the veteran 
testified at his hearing that he is in receipt of disability 
benefits from the Social Security Administration (SSA).  The 
United States Court of Appeals for Veterans Claims has held 
that, where VA has notice that the veteran is receiving 
disability benefits from SSA, and that records from that 
agency may be relevant, VA has a duty to acquire a copy of 
the decision granting Social Security disability benefits, 
and the supporting medical documents on which the decision 
was based.  See Baker v. West, 11 Vet. App. 163 (1998) and 
Hayes v. Brown, 9 Vet. App. 67 (1996).  Further, in Tetro v. 
Gober, 14 Vet. App. 110 (2000), the Court held that VA has 
the duty to request information and pertinent records from 
other Federal agencies, when on notice that such information 
exists.  This would include a decision from the SSA.  See 
Tetro v. Gober, supra.  Accordingly, as the records are 
potentially relevant to the claims on appeal, the SSA records 
must be obtained by the RO.  See also Murincsak v. Derwinski, 
2 Vet. App. 363 (1992). 

The veteran also at his hearing provided more specific 
information with regard to his claimed stressors during his 
service in Vietnam with United States Navy than he had 
previously.  Thus, while the RO has attempted to verify the 
veteran's stressors with the service department, with no 
success, the RO upon remand will be asked to attempt to 
verify the more specific stressors referenced by the veteran 
at his hearing.  

For the reasons stated above, this appeal is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, DC 
for the following development.  VA will notify you if further 
action is required on your part.

1.  The RO should contact the Social 
Security Administration and request 
copies of the administrative decision and 
all medical records considered in the 
veteran's claim for SSA disability 
benefits that were awarded to him.  Only 
the evidence not already of record is to 
be associated with the claims file.  

2.  The RO is prepare a letter asking the 
U.S. Armed Services Center for Research 
of Unit Records (USASCRUR) to provide any 
available information that might 
corroborate the veteran's alleged in- 
service stressors.  This letter should 
include a description of these alleged 
stressors as identified by the veteran at 
his September 2005 hearing.  The asserted 
stressors associated with his service 
aboard the USS Tutuila during the Vietnam 
War include being exposed to body bags; 
helping wounded service men on or about 
August 1966 in the vicinity of An Thoi 
and Bung Tau; the death of his Chief 
Petty Officer, Gene Robinson, on February 
23, 1968 in a non hostile action (motor 
vehicle accident); and an encounter with 
wounded Australian servicemen while close 
to a Special Forces camp in July or 
August 1969.  Please provide USASCRUR 
with copies of any personnel records 
obtained showing service dates, duties, 
and units of assignment. 

3.  Following the above, the RO must make 
a specific determination, based upon the 
complete record, with respect to whether 
the veteran was exposed to a stressor or 
stressors in service, and if so, what was 
the nature of the specific stressor or 
stressors.  The RO must specifically 
render a finding as to whether the 
veteran "engaged in combat with the 
enemy."  If the RO determines that the 
record establishes the existence of a 
stressor or stressors, the RO must 
specify what stressor(s) in service it 
has determined is established by the 
record.  In reaching this determination, 
the RO should address any credibility 
questions raised by the record.

4. If the RO determines that the record 
establishes the existence of a stressor 
or stressors, then the RO should arrange 
for the veteran to be afforded a VA 
psychiatric examination to determine the 
diagnoses of all psychiatric disorders 
that are present.  The RO must specify 
for the examiner the stressor or 
stressors that it has determined are 
established by the record and the 
examiner must be instructed that only 
those events may be considered for the 
purpose of determining whether the 
appellant was exposed to a stressor in 
service.  The examination report should 
reflect review of pertinent material in 
the claims folder.  If a diagnosis of 
PTSD is made, the examiner should specify 
(1) whether each alleged stressor found 
to be established by the record by the RO 
was sufficient to produce PTSD; (2) 
whether the remaining diagnostic criteria 
to support the diagnosis of PTSD have 
been satisfied; and (3) whether there is 
a link between the current symptomatology 
and one or more of the inservice 
stressors found to be established by the 
record by the RO and found to be 
sufficient to produce PTSD by the 
examiners.  The examination report should 
include the complete rationale for all 
opinions expressed.  All necessary 
special studies or tests, to include 
psychological testing and evaluation, 
such as the Minnesota Multiphasic 
Personality Inventory, and the 
Mississippi Scale for Combat-Related 
PTSD, should be accomplished.  The entire 
claims folder and a copy of this REMAND 
must be made available to the examiners 
prior to the examination.

5.  Following the completion of the 
development requested above, the claim 
for service connection for PTSD should be 
readjudicated by the RO.  If this does 
not result in a complete grant of all 
benefits sought by the veteran, the 
veteran and his representative should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if indicated.   

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 
 
 
 

